 
 
IV 
House Calendar No. 87
112th CONGRESS 
1st Session 
H. RES. 255
[Report No. 112–272] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2011 
Mr. King of New York (for himself, Mr. Rogers of Alabama, Mrs. Miller of Michigan, Mr. McCaul, Mr. Bilirakis, Mr. Marino, Mr. Quayle, Mr. Daniel E. Lungren of California, and Mr. Long) submitted the following resolution; which was referred to the Committee on Homeland Security 
 

November 4, 2011
Additional sponsor: Mr. Thompson of Mississippi


November 4, 2011
Referred to the House Calendar and ordered to be printed

RESOLUTION 
Expressing the sense of the House of Representatives that effective sharing of passenger information from inbound international flight manifests is a crucial component of our national security and that the Department of Homeland Security must maintain the information sharing standards required under the 2007 Passenger Name Record Agreement between the United States and the European Union. 
 
 
Whereas the National Commission on Terrorist Attacks Upon the United States— 
(1)found that [t]argeting travel is at least as powerful a weapon against terrorists as targeting their money; and 
(2)recommended that the United States combine terrorist travel intelligence, operations, and law enforcement in a strategy to intercept terrorist, find terrorist travel facilitators, and constrain terrorist mobility; 
Whereas terrorists continue to target international travel to the United States, as evidenced by Umar Farouk Abdulmutallab’s attempt to detonate a bomb on board Northwest Airlines Flight 253 on December 25, 2009, en route from Amsterdam to Detroit; 
Whereas Congress responded to the attacks of September 11, 2001, by mandating that all air carriers flying into the United States provide passenger name record (referred to in this resolution as PNR) data concerning all inbound passengers to U.S. Customs and Border Protection to assist the Department of Homeland Security in fulfilling its missions of protecting the border and enhancing border security; 
Whereas there is bipartisan agreement on the need to collect and share passenger travel data, which— 
(1)has served as a cornerstone for interdicting terrorists by the administrations of President Barack Obama and former President George W. Bush; and 
(2)continues to fulfill the mandate for increased information sharing set by Congress in— 
(A)the Aviation and Transportation Security Act (Public Law 107–71); 
(B)the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458); 
(C)the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53); and 
(D)other laws requiring information sharing internationally and within the United States Government to promote greater security; 
Whereas international law and treaties have recognized that— 
(1)advance information about travelers is a critical tool in identifying high-risk passengers; and 
(2)the intelligence gained from the analysis of passenger travel data is critical for— 
(A)protecting the United States against terrorists entering the United States; and 
(B)preventing terrorists from boarding international flights bound for the United States; 
Whereas the Agreement Between the United States of America and the European Union on the Processing and Transfer of Passenger Name Record (PNR) Data by Air Carriers to the United States Department of Homeland Security (DHS), done at Brussels and Washington on July 23 and 26, 2007 (referred to in this resolution as the EU-U.S. PNR Agreement)— 
(1)succeeded a series of agreements between 2002 and October 2006; 
(2)was intended to remain in effect until 2014; and 
(3)complied with European Union and United States privacy laws by providing assurances that the United States would use PNR data for limited purposes; 
Whereas PNR data gathered pursuant to the EU-U.S. PNR Agreement has been used to identify and arrest a number of dangerous terrorists, including— 
(1)David Headley, who was planning an attack on Denmark and who contributed to the tragedy in Mumbai; and 
(2)Faisal Shahzad, who was attempting to flee the country after attempting to set off a car-bomb in Times Square; 
Whereas PNR data has been used to prevent the travel of many other individuals considered to be national security threats or otherwise inadmissible to the United States; 
Whereas the privacy protections in the current EU-U.S. PNR Agreement are robust, and a February 2010 joint review by both signatories found no privacy violations, misuse, or injury from the collection of PNR data by the Department of Homeland Security; 
Whereas although the United States and the European Union have different governing mechanisms that lead to differences in how oversight is conducted, both governments have a firm commitment to the protection of data and the respect of individual privacy; 
Whereas in February 2011, the European Commission proposed that the European Union create its own PNR system in order to identify potential terrorists and other dangerous criminals; and 
Whereas in November 2010, the Washington Post— 
(1)recognized the important role that PNR data plays in securing international aviation; and 
(2)recommended that data sharing should not be restricted without demonstrating specific problems with the operation of current agreement: Now, therefore, be it  
 
That the House of Representatives— 
(1)acknowledges the grave threat posed by terrorists and other dangerous criminals who seek to target the United States aviation system; 
(2)urges the Department of Homeland Security to respond to any modification of passenger name record (PNR) data sharing that degrades the ability to identify terrorists with stronger security requirements; 
(3)urges the Department of Homeland Security to not enter into any agreement that would impose European oversight structures on the United States; and 
(4)strongly urges the Department of Homeland Security to oppose any effort by the European Union to frustrate counterterrorism cooperation and information sharing between the Department of Homeland Security and non-European countries. 


November 4, 2011
Referred to the House Calendar and ordered to be printed
